Case 3:20-cv-00281-HTW-LGI Document 78 Filed 05/28/21 Page 1of3

IN THE UNITED STATES DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF MISSISSIPPI

 

NORTHERN DIVISION
KIMBERLY WIGGINS PLAINTIFF
VS CIVIL ACTION NO. 3:20-ev-281
DT FREIGHT LLC AND JOHN DOE A THROUGH E DEFENDANTS
MOTION IN LIMINE 4
“Attorney Referral”

 

COMES NOW the Plaintiff and moves this Court in limine for an Order excluding certain
testimony, evidence, argument and/or comment described below, and in support thereof would show
unto this Court the following:

1.

The Plaintiff was previously represented by attorneys, David Sergi of Sergi and Associates,
P.C., of San Marcos, TX and Tina Seymour of Seymour Law Firm, in Ocean Springs, Mississippi.
The latter was discharged and Sergi has associated current counsel on this claim.

2.

The fact that the Plaintiff was previously represented by any other lawyer is irrelevant. Any
minimal relevance is outweighed by the substantial prejudiced such evidence would create, pursuant
to FED. R. Ev. 401, 402 AND 403.

3.
The granting of this motion in limine is appropriate because the material or evidence in

question will be inadmissible at trial under the rules of evidence and the mere offer, reference or
Case 3:20-cv-00281-HTW-LGI Document 78 Filed 05/28/21 Page 2 of 3

statements made during trial concerning the material will tend to prejudice the jury. See Whittington
v. Mason, 906 So.2d 10 (Miss. App. 2004); Whittley v. City of Meridian, 530 So.2d 1341, 1344
(Miss. 1988); Bullock v. Lott, 964 So.2d 1119, 1128 (Miss. 2007); Heflin v. Merrill, 154 So.3d 887,
(Miss. App. 2013),

Given the brevity of this motion, Plaintiff asks that the requirement of filing and/or serving
a separate memorandum be waived.

WHEREFORE, the Plaintiffrespectfully moves this Court to prohibit defense counsel from
submitting evidence or comment regarding any prior lawyer who represented the Plaintiff in this
claim. Further, the Plaintiff requests this Court command defense counsel to instruct his witnesses
of the Court's Order in this regard.

RESPECTFULLY SUBMITTED, this the 28" day of May, 2021.

By: //Lance L. Stevens

LANCE L. STEVENS
ATTORNEY FOR PLAINTIFF
Case 3:20-cv-00281-HTW-LGI Document 78 Filed 05/28/21 Page 3 of 3

CERTIFICATE OF SERVICE

I, Lance L. Stevens, of counsel for the Plaintiff, do hereby certify that I have this day
forwarded, via ECF, a true and correct copy of the above, to:

PATRICK J. SCHEPENS (#102577)
MATTHEW M. WILLIAMS (#102541)
JENNIFER M. YOUNG (#103758)

TIMOTHY HASSINGER (PHV)
GALLOWAY, JOHNSON, TOMPKINS, BURR & SMITH
2510 14" Street, Suite 910
Gulfport, Mississippi 39501
Telephone: (228) 214-4250
Facsimile: (228) 214-9650
COUNSEL DT FREIGHT, LLC

SO CERTIFIED this the 28" day of May, 2021.

By: //Lance L. Stevens
ATTORNEY FOR PLAINTIFF

Lance L. Stevens, MS Bar No.: 7877
Stevens Law Group, PLLC

190 Gateway Drive, Suite A
Brandon, MS 39042

Phone: (601) 829-6618

Fax: (601) 829-6623
lance@stevenslawgrouppllic.com
